Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 1 of 20

FILED

2. DISTRICT COUR

UNITED STATES DISTRICT, COURT...

 

UR Ail 3+]
DISTRICT OF WYOMING
MARGARET BOTKINS.CLERK
CHEYENNE

UNITED STATES OF AMERICA,

Plaintiff,

CRIMINAL COMPLAINT
v.
UNDER SEAL

BRYAN JONES and JEFFREY
FILLERS, Case Number:_| 4-/A 5-/04-$

Defendant.

 

I, the undersigned complainant, being duly sworn, state the following is true and correct to
the best of my knowledge and belief.

COUNT ONE

From January 2008, through and including the date of this Complaint, in the District of
Wyoming and elsewhere, the Defendants, BRYAN JONES and JEFFREY FILLERS did
knowingly, intentionally and unlawfully combine, conspire, confederate, and agree together and
with other persons known and unknown to distribute marijuana, a Schedule I controlled substance.

In violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C).
COUNT TWO

From January 2008, through and including the date of this Complaint, in the District of
Wyoming and elsewhere, the Defendants BRYAN JONES and JEFFREY FILLERS, did
knowingly combine, conspire, confederate and agree with each other and with other persons
known and unknown to commit offenses against the United States in violation of Title 18 United
States Code §§ 1956 and 1957, to wit:

(A) to knowingly conduct and attempt to conduct financial transactions affecting interstate
commerce, which involved the proceeds of specified unlawful activity, that is distribution
and possession with intent to distribute marijuana in violation of Title 21, United States
Code, Section 841(a)(1) and conspiracy to distribute and possess with intent to distribute
marijuana in violation of Title 21, United States Code, Section 846, knowing that the
transactions were designed in whole or in part to conceal and disguise the nature, location
source, ownership, and control of the proceeds of said specified unlawful activity, and that
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 2 of 20

while conducting and attempting to conduct such financial transactions, knowing that the
property involved in the financial transactions represented the proceeds of some form of
unlawful activity in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i);
and

(B)to knowingly engage in monetary transactions by, through or to a financial
institution, affecting interstate commerce in criminally derived property of a value greater
than $10,000, such funds having been derived from a specified unlawful activity, that is
distribution and possession with intent to distribute marijuana in violation of Title 21,
United States Code, Section 841(a)(1) and conspiracy to distribute and possess with intent
to distribute marijuana in violation of Title 21, United States Code, Section 846, in
violation of Title 18, United States Code, Section 1957.

All in violation of 18 U.S.C. § 1956(h).

I further state that I am a Special Agent with the U.S. Drug Enforcement Administration
and that this complaint is based on the following facts:
(See attached Sworn Statement Justin C. Vanderbilt)

Continued on the attached sheet and made a part hereof.

Bcvw)

Sighature of Complainant

JUSTIN C. VANDERBILT

Sworn to before me and subscribed by telephone,

 

 

 

 

December 6, 2019 at Cheyenne, Wyoming
Date City and State
Pp
HON. KELLY H. RANKIN
Magistrate Judge, United States _ i ooo 5
District Court / px God ~. ~
Name & Title of Judicial Officer Signature of Jddicial Officer

bo
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 3 of 20

AFFIDAVIT OF JUSTIN C. VANDERBILT IN SUPPORT OF CRIMINAL COMPLAINT
UNITED STATES v. BRYAN JONES AND JEFFREY FILLERS
I, Justin C. Vanderbilt, being duly sworn, depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. Iam a Special Agent of the United States Department of Justice Drug Enforcement
Administration (DEA) who is engaged in enforcing the criminal laws of the United States. I am a
criminal investigator of the United States within the meaning of Title 21, United States Code,
Section 878, and therefore am empowered to conduct investigations of, and make arrests for, the
offenses enumerated in Title 21 and Title 18 of the United States Code. Accordingly, within the
meaning of Title 18, United States Code, Section 251 0(7), I am an investigative or law enforcement
officer of the United States, empowered by law to conduct investigations of, and to make arrests
for, offenses enumerated in Title 18, United States Code, Section 2516.

2. | I have been a Special Agent of the DEA since September 2005. In February of
2014, I was assigned to the DEA Casper Post of Duty as a Special Agent dealing primarily with
investigations related to violations of United States Code Title 21. I was previously assigned to
the DEA Foreign-deployed Advisory Support Team for approximately four years, and assigned to
the DEA Laredo District Office for approximately four years prior to that. |

3. While employed with the DEA, I have received sixteen weeks of training at the _
DEA Academy in Quantico, Virginia. This training included, in part: identification of various
types of controlled substances by sight and odor; the way in which controlled substances are
packaged, marketed, and consumed; drug testing; informant handling: evidence handling; search

and seizure law; law involving conspiracy; and surveillance and investigative techniques.
Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 4 of 20

4, I have conducted, and participated in, investigations into the unlawful importation,
distribution, and possession with intent to distribute, controlled substances; and the unlawful
diversion of controlled substances outside of a legitimate closed distribution network
(pharmaceutical/medical controlled substance diversion). I have also been the affiant of, and/or a
participant in, the execution of arrest warrants and search warrants involving the seizure of
controlled substances, documents associated with the sale of controlled substances, and proceeds
from the sale of controlled substances. I have also participated in drug related wire-tap
investigations. I have conducted surveillance, performed undercover activities, conducted
searches and seizures, and made arrests. Throughout my career, I have worked closely with other
DEA special agents and other federal, state, and local law enforcement officers with many years
of drug investigative experience.

5. This affidavit is based on personal knowledge derived from participation in this
investigation, the knowledge of other law enforcement officers, cooperating defendants, co-
conspirators and confidential sources as well as documents provided to me in my official capacity.
The information set forth in this affidavit is being submitted for the limited purpose of establishing
probable cause for the complaint and does not reflect all of the information known by me or other
investigators or officers involved in this investigation.

6. Based on the facts set forth in this affidavit, there is probable cause to believe that
Bryan JONES (JONES) and Jeffrey FILLERS (FILLERS) have violated Title 21 §§ 846 and
841(a)(1) and (b)(1)(C), Conspiracy to Distribute Controlled Substances and Title 18 §1965(h),

Conspiracy to Launder Monetary Instruments.
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 5 of 20

STATEMENT OF PROBABLE CAUSE

7. I know drug trafficking organizations often use private/commercial vehicles, and
hidden compartments within those vehicles, to transport illicit drugs and drug proceeds. I know
drug trafficking organizations often use private/commercial property as locations to store/hide
illicit drugs and drug proceeds. | know drug trafficking organizations will often attempt to
legitimize their drug proceeds via money laundering techniques. I know drug traffickers will often
use false or fictitious identities. I know drug traffickers will go to great lengths to conceal their
illegal activities from detection by law enforcement.

8. On October 31, 2016, an investigation was initiated by the Drug Enforcement
Administration (DEA) into the JONES Drug Trafficking Organization (DTO). Information
received from law enforcement sources in Jackson, Wyoming, indicated that JONES was
trafficking large quantities of marijuana in the Jackson, Wyoming, area. Investigators discovered
that on February 7, 2014, co-conspirator 1 (CC1) was arrested in Lincoln, Nebraska, with
approximately $189,000 in United States currency (USC). According to a report by another
federal agency, CC1 said that $126,000 of the cash found in his/her vehicle belonged to JONES.
CC] told investigators that he/she had transported marijuana to Albany, New York, and the money
seized from CC1 was proceeds from the sale of marijuana. CC1 told investigators that JONES
and CCI were partners in a marijuana growing operation in Oregon and that JONES found buyers
for the bulk marijuana. Law enforcement investigators in Oregon conducted a search at the
property identified by CCl, 13501 Water Gap Road in Williams, Oregon, and seized
approximately 400 pounds of marijuana. CC1 indicated that he/she had transported approximately

100 pounds of marijuana the previous year to Albany, New York, for JONES and returned to
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 6 of 20

Oregon with the proceeds of that sale. CC1 told investigators that JONES lived in Jackson,
Wyoming. |

9. Investigators obtained information from investigators with DEA in Albany, New
York, detailing information received from confidential source 1! (C81) in 2015. CS1 had recently
traveled to Oregon with co-conspirator 2 (CC2) for the purpose of meeting CC2’s marijuana source
of supply. CS1 stated that he/she met the source of supply in Oregon and identified JONES from
Jackson, Wyoming, as the marijuana source of supply for CC2.

10. Investigators obtained additional information from another federal agency, which
detailed an incident on December 9, 2015, in which approximately $519,000 in cash was seized
from an aircraft in Evanston, Wyoming. The report detailed the subsequent interview of the pilot,
co-conspirator 3 (CC3), who identified JONES as a marijuana distributor from Jackson, Wyoming.
CC3 indicated that JONES grew marijuana on property in Oregon and distributed that marijuana
in New York. CC3 stated that JONES lived in Jackson, Wyoming, and owned a restaurant there.”

11. Through this investigation, investigators have learned that JONES lives at 2385

Grand Teton Circle in Jackson, Wyoming. The home was purchased by JONES and the mother

 

1 CS1 has supplied information to law enforcement on multiple occasions concerning the underlying investigation
in this case. The CS1’s information has proven accurate and reliable on multiple occasions, and is often quite
detailed. Information supplied by the CS1 has been corroborated through traditional investigative techniques such
as physical surveillance observations and interviews of related parties. Based upon discussions with fellow law
enforcement personnel and my personal observations and experience, information supplied by the CS1 has been
reliable and accurate and can be regarded as such. Further, based on the investigative teams observations, and
discussion with other law enforcement agents, information supplied by the CS1 can be regarded as information
which, if disclosed among criminal suspects, would likely reveal CS1’s role as a cooperator, because only a limited
set of people know the information CS1 has disclosed to authorities. It is my assessment, as well as that of other law
enforcement officers directly dealing with the CS1 that the CS1’s life and safety (and CS1’s family, whether in the
United States or elsewhere) could be jeopardized through violent retaliation should the CS1’s role as a cooperator
become public prematurely.
2 JONES’ significant other, Amy Young, was the proprietor of The Lotus Café.

4
Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 7 of 20

of JONES’ children, Amy Young in 2014. This is his primary residence. Investigators have not
identified any other residences or places of business or employment for JONES in the area.

12. On January 4, 2018, while conducting surveillance at JONES’ residence, located at
2385 Grand Teton Circle in Jackson, Wyoming, investigators observed an individual resembling
CC2 at the residence along with a rental car. A subsequent check of the rental history revealed
that the vehicle was rented by CC2 from the Denver International Airport. Investigators in the
DEA Albany, New York, office confirmed that CC2 was a large-scale marijuana distributor in the
Albany, New York, area.

13. On January 12, 2018, surveillance units again observed CC2 at JONES’ residence
in Jackson, Wyoming, however CC2 was driving a red Toyota Tundra pickup pulling a white
Mercedes station wagon on a flatbed U-Haul trailer. Records subsequently obtained from U-Haul
indicated that CC2 had rented the trailer in Rogue River, Oregon, on January 11, 2018, and the
trailer was returned to a U-Haul location in Jackson, Wyoming. Location data obtained for the
phone of CC2 indicated that on January 11, 2018, CC2’s phone was in the Medford, Oregon, area,
then in Jackson, Wyoming, on January 12 and 13, 2018, and finally near Albany, New York, the
night of January 13, 2018.

14, On March 30, 2018, DEA surveillance units in Bend, Oregon, observed JONES
meet with CC2 at the Red Lion Hotel.. Surveillance units observed JONES and CC2 depart the
hotel in a silver Ford F-350 bearing Wyoming license plate 22-5557, which was registered to
JONES. Photos of JONES and CC2 were obtained by surveillance units and confirmed by
investigators to be JONES and CC2.

15. On May 6, 2018, investigators conducted an interview with CC3. CC3 told’

investigators that he/she met JONES through a mutual friend around 2014 and that JONES asked
5 .
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 8 of 20

CC3 to fly money for JONES. CC3 stated that JONES told him/her that JONES had a marijuana
growing operation in Oregon. CC3 indicated that after meeting JONES he/she began flying
JONES around between Idaho, Oregon, California and New York. CC3 stated that JONES and
another individual had a marijuana grow site in the Humboldt, California, area. CC3 stated that
he/she flew money for JONES approximately four times and that JONES accompanied CC3 on
two flights. CC3 indicated that JONES was a marijuana supplier and possibly a marijuana broker
as well. CC3 stated that JONES paid him/her $12,000 plus expenses for each trip to fly JONES’
money across the country. Investigators were able to corroborate some of CC3’s flight information
based on fuel records in Wyoming and Idaho which were associated to the tail number of CC3’s
aircraft.

16. Investigators identified multiple properties in Oregon that were owned by JONES
and FILLERS. On May 10, 2018, investigators conducted surveillance at 12959 Water Gap Road
in Williams, Oregon, a property owned by FILLERS, however due to dense tree cover,
investigators were unable to verify whether or not an active marijuana grow existed.

17. On May 11, 2018, investigators conducted surveillance at 26695 Horsell Road in
Bend, Oregon, a property owned by FILLERS until November 4, 2019. Investigators were able
to observe three large greenhouses commonly used to cultivate marijuana located behind privacy
fences.

18. Investigators learned through Douglas County Oregon records that 6586, 6588 and
6900 Upper Cow Creek Road in Azalea, Oregon, were owned by JONES and co-conspirator 4
(CC4). On May 8, 2018, investigators conducted surveillance at these properties and observed
what appeared to be an active marijuana growing operation. Some areas of the properties were

obscured by trees, however investigators were able to observe plants resembling marijuana plants.
6
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 9 of 20

On May 15, 2018, investigators obtained four cellular phones seized by law enforcement in Oregon
from 6588 Upper Cow Creek Road in Azalea, Oregon. The phones had initially been seized in
October of 2017 during a search warrant at 6588 Upper Cow Creek Road in Azalea, Oregon, which
was conducted by the Douglas Interagency Narcotics Task Force. The search warrant was a result
of an observed illegal marijuana grow operation. A search warrant was obtained by investigators
for the phones and the data contained on the phones was extracted. Investigators learned that the
phones belonged to CC4. Investigators were able to determine that CC4 was from the Jackson,
Wyoming, area. CC4, through text message analysis, was believed to be the marijuana grow
operations manager for J ONES at this property in Azalea, Oregon. Investigators reviewed text
messages from June 13, 2017, through August 11, 2017, which had been extracted from the seized
phones which indicated that JONES directed CC4 to have marijuana from the Cow Creek property
packaged and ready so it could be picked up by another individual and transported to Bend,
Oregon. Additionally, text messages between JONES and CC4 indicated that JONES and CC2
were responsible for paying workers at the Azalea, Oregon, property and for supplies used to
cultivate and process marijuana for distribution. The text message conversations also indicated
that JONES and CC2 periodically traveled to the Azalea, Oregon, property to check on the
operation. | |

19. In August of 2018, investigators learned from confidential source 23 (CS2) that

JONES was utilizing his brother-in-law, later identified as FILLERS, to launder proceeds from the

 

3 CS2 has supplied information to law enforcement on multiple occasions concerning the underlying investigation
in this case. The CS2’s information has proven accurate and reliable on multiple occasions, and is often quite
detailed. Information supplied by the CS2 has been corroborated through traditional investigative techniques such
as physical surveillance observations and interviews of related parties. Based upon discussions with fellow law
enforcement personnel and my personal observations and experience, information supplied by the CS2 has been
reliable and accurate and can be regarded as such. Further, based on the investigative teams observations, and
discussion with other law enforcement agents, information supplied by the CS2 can be regarded as information
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 10 of 20

sale of marijuana through FILLERS’ business, Jeffrey Fillers Homes, LLC (FILLERS HOMES).
CS2 indicated that JONES paid different individuals to transport money and marijuana across the
country. CS2 stated that he/she had sold marijuana to JONES and was paid cash for the marijuana.
CS2 knew that JONES had multiple marijuana grow operations in Oregon and that JONES
supplied a marijuana distributor in New York. CS2 identified the New York distributor as CC2.
CS2 also stated that he/she knew that JONES had lost large amounts of bulk currency during
transport from the east coast back to J ONES.

20. In December of 2018, investigators learned through CS2 that JONES sold marijuana
in the Jackson, Wyoming, area. Additionally, investigators learned from CS2 that JONES had
been utilizing a transportation company to transport marijuana. |

21. On February 6, 2019, a white Ford F-350 was observed at 218 Pleasant Valley Estates
Drive in Eureka, Missouri, the residence of FILLERS. An individual was observed taking a large
duffel bag from the pickup and entering the FILLERS residence. The pickup resembled a white
Ford F-350 pickup owned by co-conspirator 5 (CCS), owner and operator of the transportation
company. A registration check was conducted based on the license plate of the pickup which
revealed that the pickup was registered to the transportation company owned and operated by CC5.
A historical analysis of call history for phone number XXX-XXX-4032, subscribed to FILLERS,
revealed that FILLERS had 208 communications with phone number XXX-XXX-0261,

subscribed to the transportation company from November 12, 2018 to November 15, 2019.

 

which, if disclosed among criminal suspects, would likely reveal CS2’s role as a cooperator, because only a limited
set of people know the information CS2 has disclosed to authorities. It is my assessment, as well as that of other law
enforcement officers directly dealing with the CS2 that the CS2’s life and safety (and CS2’s family, whether in the
United States or elsewhere) could be jeopardized through violent retaliation should the CS2’s role as a cooperator
become public prematurely.
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 11 of 20

22. In March of 2019, investigators analyzed financial documents from Wells Fargo and
observed that on March 4, 2019, and March 18, 2019, CC4 made two $5,000 wire transfers toa
First Community National Bank account owned by FILLERS HOMES. Investigators obtained
text message records from a phone number known to be utilized by CC4 and observed text message
conversations in which a phone number known to be utilized by JONES provided CC4 with the
wiring instructions for FILLERS HOMES. Investigators also observed a message from JONES to
CC4 in which JONES indicated that CC4 could pay by means other than a wire transfer. JONES
indicated in the text message that sending a wire is a paper trail. J ONES told CC4 in another text
message that CC4 could pay via Apple Pay and gave CC4 a phone number to make a payment to.
The phone number JONES provided was XXX-KXX-4032, which was subscribed to FILLERS.
Investigators obtained and analyzed historical email records between CC4 and JONES.
Investigators observed email conversations in which JONES told CC4 that for $30,000 CC4 would
get a deeded lot and for an additional $120,000 a home would be built on the lot for CC4. JONES

went on to indicate that the homes are then listed for $185,000 to $205,000 and that they sell pretty
fast. JONES offered CC4 to buy into this property in Tennessee through a “deed guy” in St. Louis,
Missouri. Investigators know that FILLERS lived in Eureka, Missouri, which is near St. Louis,
Missouri. Investigators were able to locate property in Greeneville, Tennessee, in the name of
FILLERS HOMES, which had been subdivided into numerous lots. Investigators determined that
homes were indeed built on some of the lots and sold near the price point JONES outlined in the
email conversation with CC4. Based on training and experience, I believe that the aforementioned
text message and email conversations outline a money-laundering scheme for the drug trafficking

organization’s marijuana proceeds.
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 12 of 20

23. On April 16, 2019, investigators learned from flight records that CC4 flew from
Jackson, Wyoming, to St. Louis, Missouri. Surveillance was established on CC4 in St. Louis and
surveillance units observed CC4 travel to a closed business and go inside. Investigators observed
CC4 leave this location with FILLERS and get into a black Ford Raptor, registered to FILLERS.
Surveillance units observed CC4 and FILLERS travel to a restaurant in Eureka, Missouri.
Surveillance was established in the restaurant and units observed FILLERS and CC4 meet with
co-conspirator 6 (CC6). Surveillance units observed FILLERS, CC4 and CC6 leave the restaurant .
a short time later at which time FILLERS, CC4 and CC6 returned to the closed business and went
inside. Surveillance units observed CC4 leave alone a short time later and travel to a hotel in St.
Louis, Missouri. Flight records indicated that CC4 returned to Jackson, Wyoming, the next day..

24. On October 1, 2019, investigators conducted a proffer of co-conspirator 7 (CC7) in
Albany, New York. CC7 stated that CC7 and CC2 had been friends for many years. CC7 knew
CC2 to be involved in the distribution of marijuana and CC7 admitted to having purchased
marijuana from CC2 for personal use. CC7 indicated that he/she allowed CC2 to store marijuana
and vehicles at CC7’s property in New York in exchange for marijuana. CC7 stated that a trucking
company would pick up vehicles from CC2 which CC7 believed contained money. Investigators
believe that the trucking company CC7 described to be the transportation company owned and
operated by CC5. CC7 stated that on.one occasion at night, CC7 accompanied CC2 to meet the
truck driver at which time CC2 dropped off a silver Toyota Tundra to the driver. CC7 described
the driver as an average sized white male with a strong southern accent. CC7 observed that the
individual was driving a white dual-wheeled pickup with a trailer that could carry two or three
vehicles. CC7 stated that he/she understood that money was being shipped in the vehicle. CC7

stated that CC2 told him/her that the vehicles shipped through the transportation company were
Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 13 of 20

funded by JONES so that money could be sent west. CC7 estimated that approximately six
vehicles were stored at CC7’s property and subsequently sent west with the transportation
' company. CC7 stated that he/she met JONES through CC2 when CC7 lived in Colorado. CC7
positively identified a photograph of JONES. CC7 stated that CC2 and JONES were friends and
that JONES had a reputation as a skilled marijuana grower. CCT stated that JONES lived in
Jackson Hole, Wyoming, and that JONES’ wife owned a restaurant there. CC7 indicated that CC2
told CC7 that JONES owned property in Idaho and a farm in Oregon. CC7 believed that JONES
came to New York sometime between 2005 and 2007 and stayed with CC2. CC7 indicated that
JONES was involved in real estate and had a home in Jackson, Wyoming.

25. On October 23, 2019, investigators conducted an interview with CCl. CC1 stated
that he/she had met JONES through a mutual friend in 2008. CC1 was initially provided with
JONES’ phone number by this mutual friend and CCI ‘subsequently contacted JONES about
purchasing marijuana from CC1. CC1 stated that JONES came to CC1’s property in Oregon and
purchased one hundred pounds of marijuana for approximately $2,200 per pound, totaling
approximately $220,000. CC1 indicated that JONES paid cash for the marijuana. CC1 stated that
for the next three to four years JONES purchased marijuana from CC1. CC1 stated that JONES
purchased anywhere from one hundred pounds to over one hundred and fifty pounds per year from
CCl. CCl stated that JONES always paid cash for the marijuana. CC1 stated that JONES also
purchased additional marijuana from other growers in the area. CC1 stated that around 2010,
JONES paid $150,000 in cash to lease a marijuana growing operation in Williams, Oregon. CC]
stated that he/she had transported marijuana to Albany, New York, and also brought back money
from Albany, New York, for JONES. CC1 indicated that JONES had contacts in New York who

would purchase the marijuana and send cash back to JONES.
1]
Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 14 of 20

26. CC1 stated that JONES lived in Jackson, Wyoming, and that JONES and his wife
lived in Williams, Oregon, for a period of time. CC1 stated that he/she had transported marijuana
to JONES in Jackson, Wyoming, as well. CCl stated that he/she had also picked up money from
JONES at a golf course in Jackson, Wyoming. CCI stated that in 2011 JONES purchased a
property located in Williams, Oregon, for approximately $300,000, which JONES paid for in cash.
CC1 stated that JONES established a large marijuana grow operation on the property. CCI stated
that JONES utilized indoor growing rooms on this property which produced a harvestable
marijuana crop approximately every three months. CC1 stated that JONES had quitclaimed the
property into another individual’s name, however CC1 did not know the name of that-individual.

27. Investigators obtained records from First American Title Company for a property
located at 12959 Water Gap Road in Williams, Oregon. The records indicated that this property
was quitclaimed from the previous owner into the name of FILLERS on August 16, 2011. The
records indicated that on March 1, 2013, the same property was quitclaimed from FILLERS to
JONES. Finally on May 22, 2014, the same property was quitclaimed from JONES to FILLERS
HOMES. Investigators found that on May 20, 2014, JONES signed the quitclaim deed and it was
notarized by a notary in Teton County, Wyoming. Shortly after the quitclaim, on June 6, 2014,
FILLER HOMES utilized 12959 Water Gap Road as collateral to obtain a $303,000 loan from
First Community National Bank. Investigators discovered that on August, 4, 2014, FILLERS
wired $300,000 to Teton Law Group, LLC in Jackson, Wyoming, from his FILLERS HOMES,
account at First Community National Bank. During a review of Gmail records from the email
account of JONES, investigators observed various emails from Melvin Brewing Company, LLC
representatives in which FILLERS was listed as a “Series A Unit” holder with Melvin Brewing

Company, LLC. Additionally, attached to an email was a document detailing capital investments
12 .
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 15 of 20

made through 2016 by investors. The document showed that FILLERS HOMES held 300,000
units, a 6.97% ownership, in Melvin Brewing Company, LLC as of September 30, 2016,
Investigators believe the $300,000 loan from First’ Community National Bank was used by
FILLERS to invest in the Melvin Brewing, Company, LLC. |

| 28. I know from training and experience that drug trafficking organizations utilize real
estate and investments to launder the proceeds of drug sales in an attempt to make the subsequent
proceeds from the sale of said real estate or stock appear legitimate. I know from training and
experience that quitclaiming property is also utilized by drug trafficking organizations to hide the
true ownership of property in which drug proceeds have been invested.

29. On November 14, 2019, investigators reviewed bank records from First
Community National Bank and learned that FILLERS received two wire transfers from Deschutes _
County Title Company. The first wire transfer of $10,000 occurred on October 2, 2019, and the
second wire transfer of $428,984.87 occurred on November 4, 2019. The wire transfer documents
indicated that the funds were proceeds from the sale of 26695 Horsell Road in Bend, Oregon.
Investigators know that this property was utilized as a marijuana grow site while owned by
FILLERS and believe that the marijuana grown at that site was some of the marijuana distributed
by J ONES throughout the country.

30. ~~ Additionally, investigators observed that on August 26, 2019, FILLERS issued a
cashier’s check in the amount of $56,000 from one of his FCNB accounts to The Daily Hybrid
Real Estate, LLC. According to, Eureka, Perry County, Missouri, records, on August 30, 3019,
The Daily Hybrid Real Estate, LLC purchased the properties of 333 and 337 West Main Street,
Eureka, Missouri, in one deed for $1,000,000. The Perry County records show that the mailing

address for The Daily Hybrid Real Estate, LLC is 218 Pleasant Valley Estates, Eureka, Missouri,
13
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 16 of 20

FILLERS’ home address. Investigators reviewed records from the Missouri Secretary of State’s
business search website and discovered that the registered agent for The Daily Hybrid Real Estate,
LLC was FILLERS. Investigators searched St. Louis County Missouri property records and
discovered that The Daily Hybrid Real Estate, LLC was listed as owner of 333 West Main Street
and 337 West Main Street in Eureka, Missouri. The county records also provided satellite image
mapping of property line delineations. Investigators observed two residential structures and one .
outbuilding within the property lines of 333 and 337 West Main Street in Eureka, Missouri. These
properties are unoccupied and there are no utilities associated with these structures.

31. I know from training and experience that drug trafficking organizations deal
primarily in cash. I know from information gathered throughout this investigation that the JONES
DTO has provided large amounts of cash to purchase property as well as had large amounts of
bulk cash marijuana proceeds seized over the course of this investigation. I know from training
and experience, prior to the laundering of bulk cash drug proceeds, that bulk cash is often secreted
in various locations to include vehicles, residences, safety deposit boxes, storage units and other
innovative ways to avoid discovery and seizure by law enforcement. I also know that the creation
of shell businesses can be used to register property and/or assets obtained through unlawful activity
in an effort to hide said assets from law enforcement.

CONCLUSION

36. Based on the foregoing, I have probable cause to believe, and I do believe, that
Bryan JONES, Jeffrey FILLERS and other known and unknown co-conspirators committed
conspiracy to launder monetary instruments in violation of 18 U.S.C. 1956(h) and conspiracy to
distribute a controlled substance in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b){1)(C).

END OF SWORN STATEMENT
14
Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 17 of 20

 

PENALTY SUMMARY

 

DEFENDANT NAME:
DATE:

INTERPRETER NEEDED:
VICTIM(S):
OFFENSE/PENALTIES:

Count 1:

Count 2:

TOTALS:

AGENT:

AUSA:

ESTIMATED TIME OF
TRIAL:

BRYAN JONES
December 6, 2019
No

No

21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C)
(Conspiracy to Distribute Marijuana)

0-20 Years Imprisonment

Up to $1,000,000 Fine

3 Years to Life Supervised Release
$100 Special Assessment

18 U.S.C. §§ 1956(h)
(Conspiracy to Launder Monetary Instruments)

0-20 Years Imprisonment

Up to $500,000 Fine Or Twice The Value Of The Property
Involved In The Transaction Whichever Is Greater

3 Years Supervised Release

$100 Special Assessment

0-40 Years Imprisonment
$1,500,000 Fine

3 Years to Life Supervised Release
$200 Special Assessment

Justin Vanderbilt, DEA

Stephanie A. Hambrick
Assistant United States Attorney

5 days or more
Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 18 of 20

WILL THE GOVERNMENT

SEEK DETENTION IN THIS _. Yes
CASE:

ARE THERE DETAINERS

FROM OTHER No

JURISDICTIONS:
Case 2:19-mj-00104-SWS Document1 Filed 12/06/19 Page 19 of 20

 

PENALTY SUMMARY

 

DEFENDANT NAME:
DATE:

INTERPRETER NEEDED:
VICTIM(S):
OFFENSE/PENALTIES:

Count 1:

Count 2:

TOTALS:

AGENT: °

AUSA:

ESTIMATED TIME OF
TRIAL:

JEFFREY FILLERS
December 6, 2019
No

No

21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C)
(Conspiracy to Distribute Marijuana)

0-20 Years Imprisonment

Up to $1,000,000 Fine

3 Years to Life Supervised Release
$100 Special Assessment

18 U.S.C. §§ 1956(h)
(Conspiracy to Launder Monetary Instruments)

0-20 Years Imprisonment

Up to $500,000 Fine Or Twice The Value Of The Property
Involved In The Transaction Whichever Is Greater

3 Years Supervised Release

$100 Special Assessment

0-40 Years Imprisonment
$1,500,000 Fine

3 Years to Life Supervised Release
$200 Special Assessment

Justin Vanderbilt, DEA

Stephanie A. Hambrick
Assistant United States Attorney

5 days or more
Case 2:19-mj-00104-SWS Document 1 Filed 12/06/19 Page 20 of 20

WILL THE GOVERNMENT

SEEK DETENTION IN THIS = Yes
CASE:

ARE THERE DETAINERS
FROM OTHER No

JURISDICTIONS:
